John Hancock Variable Insurance Trust 601 Congress Street Boston, MA 02210 April 29, 2014 VIA EDGAR Division of Investment Management Securities and Exchange Commission 100 F. Street, NE Washington, DC 02549 Attn: Sunny Oh Re: John Hancock Variable Insurance Trust (the “Trust”) – File No. 333-194787 Acceleration Request for Registration Statement on Form N-14 Dear Mr. Oh: The Trust has filed a registration statement on Form N-14 on March 25, 2014 and a subsequent pre-effective amendment thereto on April 29, 2014 (collectively, the “Registration Statement”) to register Series NAV, Series I and Series II shares of John Hancock Fundamental Large Cap Value Trust, a series of the Trust (the “Fund”), in connection with the reorganization of Fundamental Value Trust, also a series of the Trust. The Trust received comments regarding the Registration Statement from the staff of the Securities and Exchange Commission (the “SEC”) in a phone conversation on April 21, 2014, and filed a formal response letter on April 23, 2014. The Trust hereby requests acceleration of the effectiveness of the Registration Statement for noon, Eastern Time on April 30, 2014. In support of its request for acceleration, the Trust acknowledges that: 1.Should the SEC or the staff acting pursuant to delegated authority declare the Registration Statement effective, such action does not foreclose any action by the SEC with respect to the filing; 2.The action of the SEC or the staff acting pursuant to delegated authority in declaring the filing effective does not relieve the Trust of responsibility for the adequacy and accuracy of the filing; and 3.The Trust will not assert the staff's acceleration of effectiveness of the filing as a defense in any proceeding initiated by the SEC or any other person under the federal securities laws. * Thank you for your prompt attention to these matters. If you have any questions, please do not hesitate to call me at (617) 663-2166. Sincerely, John Hancock Variable Insurance Trust By: /s/ Betsy Anne Seel Betsy Anne Seel Assistant Secretary John Hancock Distributors, LLC 101 Huntington Street Boston, MA 02199 April 29, 2014 VIA EDGAR Division of Investment Management Securities and Exchange Commission 100 F. Street, NE Washington, DC 02549 Attn: Sunny Oh Re: John Hancock Variable Insurance Trust (the “Trust”) – File No. 333-194787 Acceleration Request for Registration Statement on Form N-14 Dear Mr.Oh: The undersigned, as underwriter of the Trust, hereby joins in the request of the Trust that the effective date of its registration statement on Form N-14 be accelerated to April 30, 2014. Sincerely, John Hancock Distributors, LLC By: /s/ Steven Sunnerberg Steven Sunnerberg Assistant Secretary
